 

Exhibit 10.3

 



TERMINATION AGREEMENT

 

This Termination Agreement, dated as of September 17, 2017, is entered into by
and between Committed Capital Acquisition Corporation II, a Delaware corporation
(the “Company”) and Serruya Private Equity (“SPE”).

 

In connection with that certain stock purchase agreement that is contemplated to
be entered into by and among the Company, certain sellers of its securities, and
CCAC II, LLC as purchaser, a form of which is attached hereto as Exhibit A, the
parties hereto join in and consent to this instrument terminating the term sheet
that was previously entered into by and between the Company and SPE (the “Term
Sheet”), a copy of which is attached hereto as Exhibit B, effective as of the
date set forth above, and agree that, from and after said date, the Term Sheet
shall be of no further force or effect.

 

This document may be executed in counterparts, each of which shall be deemed an
original. It shall take effect as a sealed instrument and be governed by and
construed in accordance with the law of State of New York, without giving effect
to the conflict of law principles thereof.

 



  COMMITTED CAPITAL ACQUISITION CORPORATION II           By: /S/ MICHAEL
RAPOPORT   Title:             SERRUYA PRIVATE EQUITY           By: /S/ MICHAEL
SERRUYA   Title:          

 

 